            Case 4:19-cv-03703-KAW Document 16 Filed 10/16/19 Page 1 of 2



 1 Lincoln D. Bandlow, Esq. (CA #170449)
   lincoln@bandlowlaw.com
 2 LAW OFFICES OF LINCOLN BANDLOW, PC
   1801 Century Park East, Suite 2400
 3 Los Angeles, CA 90067
   Tel.: (310) 556-9680
 4 Fax: (310) 861-5550

 5 Attorney for Plaintiff
   Strike 3 Holdings, LLC
 6

 7                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
 8                                 OAKLAND DIVISION

 9 STRIKE 3 HOLDINGS, LLC,                            Case Number: 4:19-cv-03703-KAW
10                        Plaintiff,                  Magistrate Judge Kandis A. Westmore

11 vs.                                                PLAINTIFF’S VOLUNTARY DISMISSAL
                                                      WITHOUT PREJUDICE OF JOHN DOE
12 JOHN DOE subscriber assigned IP address            SUBSCRIBER ASSIGNED IP ADDRESS
   73.92.192.13,
13                                                    73.92.192.13
                     Defendant.
14

15

16         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,
17 LLC hereby gives notice that its claims in this action against Defendant John Doe subscriber

18 assigned IP address 73.92.192.13 are voluntarily dismissed without prejudice.

19         Dated: October 16, 2019               Respectfully submitted,
                                                 By: /s/ Lincoln D. Bandlow
20                                               Lincoln D. Bandlow, Esq.
                                                 LAW OFFICES OF LINCOLN BANDLOW, PC
21                                               Attorney for Plaintiff
22

23

24

25

26

27

28
                                                  1

                Plaintiff’s Notice of Voluntary Dismissal without Prejudice of John Doe
                                      Case No. 4:19-cv-03703-KAW
             Case 4:19-cv-03703-KAW Document 16 Filed 10/16/19 Page 2 of 2



1                                    CERTIFICATE OF SERVICE
2           I hereby certify that on October 16, 2019, I electronically filed the foregoing document
3
     with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of
4
     record and interested parties through this system.
5
                                                          By: /s/ Lincoln D. Bandlow
6                                                         Lincoln D. Bandlow, Esq.
7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2

                 Plaintiff’s Notice of Voluntary Dismissal without Prejudice of John Doe
                                       Case No. 4:19-cv-03703-KAW
